                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BRYANT K. JOHNSON,                            )
                                              )
                       Petitioner,            )       Civil Action No. 1:18-294
                                              )
               v.                             )       Judge Cathy Bissoon
                                              )
SUPT. MICHAEL CLARK, et al.,                  )       Magistrate Judge Richard A. Lanzillo
                                              )
                       Respondents.           )

                                     MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Richard A. Lanzillo for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636 and Local Rule of

Civil Procedure 72.

       On February 6, 2019, the Magistrate Judge issued a Report and Recommendation

(“Report,” Doc. 2) recommending that Petitioner Bryant K. Johnson’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 (“Petition,” Doc. 1) be dismissed because the relief

Petitioner seeks—monetary compensation for his confiscated boots and an injunction restoring

his rights to receive religious and nonreligious printed materials—is beyond the scope of relief

available in a habeas proceeding.

       Petitioner timely filed Objections to the Report (“Objections,” Doc. 3). Petitioner

contends that, contrary to the Report, he seeks to challenge correctional policies that “could alter

the duration of his confinement if not followed.” (Objections 1.) In other words, Petitioner

argues that if he were to violate the allegedly unconstitutional correctional policies mentioned in

his Petition, such a violation would lead to future disciplinary action and a longer period of

confinement. (Objections 2.)

                                                  1
        As support for his position, Petitioner cites three cases: Muhammad v. Close, 540 U.S.

749, 750 (2004) (“[c]hallenges to the validity of any confinement or to the particulars affecting

its duration are the province of habeas corpus”); Glaus v. Anderson, 408 F.3d 382, 387 (7th Cir.

2005) (“the Supreme Court has left open a crack for habeas corpus claims challenging prison

conditions”); and Fielding v. Le Fevre, 548 F.2d 1102, 1108-09 (2d Cir. 1977) (suggesting the

possibility that extreme circumstances may arise in which, upon strong evidence, federal courts

will interfere in the administration of state prisons).

        The Court has conducted a de novo review of the pleadings and documents in this case,

the Report, and the Objections. For the reasons that follow, the Court will adopt the Magistrate

Judge’s Report as the opinion of the District Court and dismiss the Petition.

        On close examination, all of Petitioner’s cases support the conclusions of the Magistrate

Judge. Specifically, all of Petitioner’s cases support the conclusion that a habeas proceeding is

unavailable when a ruling in Petitioner’s favor would not alter his sentence or conviction. See

Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (“when the challenge is to a condition of

confinement such that a finding in plaintiff’s favor would not alter his sentence or undo his

conviction, an action under § 1983 is appropriate”). The Magistrate Judge properly concluded

that Petitioner has not challenged the fact or duration of his confinement, and that a habeas

action is unauthorized.

        In Muhammad, the Supreme Court addressed a circuit split on the application of Heck v.

Humphrey, 512 U.S. 477 (1994), which held that hybrid cases (in which a prisoner seeks relief

unavailable in habeas, such as damages, based on allegations that imply the prisoner’s conviction

or duration of confinement to be invalid) can be brought only after a successful challenge to the

underlying conviction or sentence. Muhammad, 540 U.S. at 750-51. The Muhammad Court



                                                   2
held that the Heck rule has no application where “a prisoner’s challenge . . . threatens no

consequence for his conviction or the duration of his sentence.” Id. at 751. Such is the case

here, where resolution in Petitioner’s favor will neither shorten his period of confinement with

any certainty nor undo his conviction. 1 Muhammad, to the extent it applies, supports the

conclusion that an action not challenging confinement must be brought in a different type of

proceeding, such as an action under 42 U.S.C. § 1983.

       Glaus and Fielding, while not binding on this Court, provide additional persuasive

authority for the unavailability of habeas proceedings for Petitioner’s allegations. Glaus upheld

the distinction between two discrete tracks: “a petitioner requests either a ‘quantum change in the

level of custody,’ which must be addressed by habeas corpus, or ‘a different program or location

or environment,’ which raises a civil rights claim.” Glaus, 408 F.3d at 388 (quoting Graham v.

Broglin, 922 F.2d 379, 381 (7th Cir. 1991)). Likewise, Fielding concluded that the only avenue

for a lawsuit challenging prison conditions is through a civil rights action under 42 U.S.C.

§ 1983. Fielding, 548 F.2d at 1108 (“Even if the state provided no psychiatric care at all for its

prisoners, petitioner would not be entitled to the grant of habeas corpus. Assuming, arguendo,

that there is an obligation to provide such treatment, the proper remedy is a suit under 42 U.S.C.

§ 1983 to compel the state to afford prisoners access to psychotherapy.”)




1
  The series of events through which a favorable resolution could lead to less detention is highly
speculative: Petitioner suggests that absent judicial intervention he might violate a correctional
policy, face future disciplinary action, and then face a longer sentence. This is too speculative to
qualify as a challenge to the duration of Petitioner’s confinement. See Toolasprashad v.
Grondolsky, 570 F. Supp. 2d 610, 635 (D.N.J. 2008) (“It is self-evident that Petitioner’s
allegations as to his future parole hearing are speculative and do not warrant habeas relief.”
(emphases in original)). Alternatively, if the Court takes the argument to be that it is
unconstitutional to require compliance with an unconstitutional policy at penalty of increased
prison time, the Court’s conclusion as to the appropriate remedial path under 42 U.S.C. § 1983
stands.
                                                 3
       In sum, as the Court is not persuaded by Petitioner’s Objections, those objections are

overruled.

       Accordingly, the following Order is entered:

       The Magistrate Judge’s Report (Doc. 2) is ADOPTED as the Opinion of the District

Court. The Petition (Doc. 1) is DISMISSED, without prejudice to Petitioner filing a separate

lawsuit at a separate docket number under 42 U.S.C. § 1983. A certificate of appealability is

DENIED for the reasons stated in the Report.

       IT IS SO ORDERED.



March 7, 2019                                         s/Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All counsel of record


cc (via First-Class, U.S. Mail):

BRYANT K. JOHNSON
HS-6120
SCI Albion
10745 Route 18
Albion, PA 16475-0002




                                                4
